Citation Nr: 0834812	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-21 037	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher compensable disability rating for 
anxiety neurosis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran subsequently relocated 
and jurisdiction of his claims was transferred to the RO in 
St. Petersburg, Florida.  That office forwarded his appeal to 
the Board.    

In his May 2004 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  Such a hearing was 
scheduled for November 2004, and the veteran was so notified 
in October 2004.  However, he failed to report at his 
scheduled time and thus far has not offered an explanation 
for his absence. Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

This case previously was before the Board in July 2006.  In a 
July 2006 Board decision, the two issues currently on appeal 
were remanded for a VA examination.  This development was 
completed, such that these issues are once again before the 
Board.  

In that same July 2006 Board decision, the Board also 
confirmed the RO's previous denials of service connection for 
post-traumatic stress disorder (PTSD) and increased ratings 
for his service-connected stomach and hernia disorders.  The 
veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  However, pursuant to a June 
2007 Order, the Court dismissed these claims as a consequence 
of the veteran's failure to comply with the Court's request 
for a declaration of financial hardship.  In any event, these 
particular claims are no longer before the Board.  
    
Finally, in a July 2007 statement, the veteran raised the 
issue of service connection for gastro-esophageal reflux 
disease (GERD) as secondary to his service-connected post-
gastrectomy syndrome with hiatal hernia.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The 
Board accepts his statement as raising a new claim.  The RO 
has not fully adjudicated this claim and the Board may not 
unilaterally take jurisdiction of any additional claim.  
Therefore, this matter is referred to the RO for the 
appropriate action.  

Incidentally, in the same July 2007 statement, the veteran 
also filed an increased rating claim in excess of 40 percent 
for his post-gastrectomy syndrome with hiatal hernia.  
However, the RO already acknowledged and adjudicated this 
claim in a February 2008 rating decision.  As of yet, the 
veteran has not filed a notice of disagreement (NOD) for this 
issue, such that no further action need be taken by the RO at 
this time.  See 38 C.F.R. §§ 20.201, 20.302(a) (2007).    


FINDINGS OF FACT

1.  The veteran does not exhibit any recent symptomatology 
due to his service-connected anxiety neurosis.  

2.  The veteran has the following service-connected 
disabilities: post-gastrectomy syndrome with hiatal hernia, 
rated as 40 percent disabling; ventral hernia repair, rated 
as 0 percent disabling; and anxiety neurosis, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 40 percent (under the combined rating table).  The 
veteran does not meet the percentage criteria for TDIU.    

3.  The evidence does not otherwise demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability 
rating for anxiety neurosis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic 
Code 9413 (2007).  

2.  The criteria are not met for entitlement to TDIU.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in May 2002 
and February 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing him about 
the information and evidence the VA would seek to provide; 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the February 2007 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the February 2007 VCAA letter provided notice of this 
previous 4th element requirement.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claim in October 2002, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing an 
adequate February 2007 notice letter and then readjudicating 
the case by way of the November 2007 and February 2008 SSOCs.  
Therefore, since VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
timing defect in the notice has been rectified.  

However, as to his increased rating claim at issue, a content 
error exists in that the VCAA notice of record is not 
compliant with the Court's recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court 
recently held that, at a minimum, a 38 U.S.C.A. § 5103(a) 
notice requires that the Secretary notify the claimant that, 
to substantiate such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the February 2007 VCAA notice letter is generally 
compliant with elements (3) and (4) listed above in Vazquez-
Flores.  But as to elements (1) and (2), the Board 
acknowledges no VCAA notice letter of record specifically 
addresses the need for evidence showing how a worsening of 
his anxiety neurosis disability affects his claimant's daily 
life and employment, or the specific criteria necessary for 
entitlement to a higher disability rating for the anxiety 
neurosis disability. 

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice due to the content 
error in VCAA notice for his increased rating claim has been 
rebutted.  Initially, any content defect was cured by his 
actual knowledge of the symptoms required for a higher rating 
for his anxiety neurosis.  Throughout the long course of this 
appeal, the veteran has indicated to VA and private medical 
practitioners the specific symptomatology of his psychiatric 
problems.  In addition, a reasonable person should have known 
the increased rating criteria after receiving the November 
2007 and February 2008 SSOCs.  Specifically, these documents 
provided the veteran with a summary of the pertinent evidence 
as to his anxiety neurosis claim, a citation to the pertinent 
laws and regulations governing a higher rating for his 
anxiety neurosis claim, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for his 
anxiety neurosis.  Further, the RO explained that the 
veteran's psychiatric symptoms have been attributed by 
several physicians to his nonservice-connected schizophrenia, 
rather than his service-connected anxiety neurosis.  Thus, 
the presumption of prejudice has been rebutted here. 

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STR), service personnel records 
(SPRs), his VA inpatient and outpatient treatment records, 
and Social Security Administration (SSA) disability records.  
The case was also remanded to afford the veteran a September 
2007 VA psychiatric examination to rate the severity of his 
anxiety neurosis and to determine what disorders prevent him 
from seeking gainful employment for TDIU purposes.  In 
response to the VCAA letters, the veteran has submitted 
personal statements, additional VA treatment records, and 
private medical evidence.  The Board is also satisfied as to 
substantial compliance with its July 2006 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  And, overall, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Governing Law and Regulations with Analysis for Anxiety 
Neurosis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The anxiety neurosis issue on appeal arises from a claim for 
an increased rating received in February 2002.  As a result, 
only the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, February 2001) until VA makes 
a final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  
See Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Rating Schedule, a noncompensable 
(0 percent) evaluation is appropriate when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational or social 
functioning or to require continuous medication.  38 C.F.R. 
§ 4.130.    

A 10 percent evaluation is provided for an acquired 
psychiatric disorder that causes an occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  Id.   

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

Review of the file reveals that in a December 1971 decision, 
the Board granted the veteran service connection for a 
psychiatric disability diagnosed as anxiety neurosis.  
However, the RO declined to grant the veteran a separate 
rating for this disability, and in a February 1972 rating 
decision, modified his prior grant of service connection for 
a duodenal ulcer to include "with anxiety neurosis."  In 
other words, his anxiety neurosis was considered as part of 
his stomach disorder, and was not assigned a separate 
diagnostic code.  In subsequent rating decisions, this grant 
was changed to post-gastrectomy syndrome with hiatal hernia 
under Diagnostic Code 7308, currently rated as 40 percent 
disabling, and any reference to anxiety neurosis was dropped.

Nevertheless, the veteran has in fact been awarded service 
connection for anxiety neurosis, and entitlement to an 
increased rating for this disability is before the Board.  
However, because his anxiety neurosis results in 
symptomatology distinct and separate from his post-
gastrectomy syndrome, a separate rating under an applicable 
mental disorder diagnostic code is warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the other 
manifestations).  Here, the veteran has in effect been 
assigned a noncompensable (0 percent rating) under 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 for anxiety disorder, not 
otherwise specified.  It is now the Board's prerogative to 
determine if he is entitled to a higher rating for this 
specific disorder.  

However, the evidence of record is not consistent with a 
higher 10 percent rating for his anxiety neurosis disability.  
38 C.F.R. § 4.7.  In this regard, the Board acknowledges the 
veteran has had severe psychiatric symptomatology for many 
years.  He is frequently homeless and currently unemployable.  
He has had over 20 psychiatric hospitalizations since 
discharge from service.  However, the veteran has been 
diagnosed with a variety of nonservice-connected psychiatric 
disorders over the years.  Specifically, since his discharge 
from service, he has been diagnosed and treated for paranoid 
schizophrenia (see VA inpatient record dated November 1978, 
private Day Hospital record dated August 1979, SSA 
determination dated in January 1995, VA inpatient and 
outpatient records from the 1990s and 2000s, VA mental health 
examinations dated August 1995, October 1995, June 2000 and 
September 2007); passive-aggressive personality disorder (see 
VA mental health examinations dated in October 1968 and March 
1974; and drug and alcohol abuse disorders (see VA inpatient 
record dated November 1978, VA mental health examinations 
dated in August 1995, October 1995, June 2000, and September 
2007).  

Importantly, several medical opinions of record support the 
conclusion that the above psychiatric disorders are 
nonservice-connected.  In fact, no medical professional of 
record actually indicated that the veteran's severe 
psychiatric problems are related to his service-connected 
anxiety neurosis disorder.  In this regard, the April 1996 VA 
mental health examiner opined that that there is no causal 
relationship between the veteran's service-connected 
gastrectomy syndrome with anxiety neurosis and his current 
nonservice-connected schizophrenia.  The examiner explained 
that the veteran's recent schizophrenia is such a serious and 
far-reaching disorder that it has been rarely considered as 
having been caused by a physical stressor or other disease 
entity.  Rather, a schizophrenic disorder is produced both 
genetically as well as by deep-reaching severe life 
experiences.    

Further, a June 2000 VA psychological examiner diagnosed the 
veteran with paranoid schizophrenia, polysubstance abuse, and 
passive-aggressive personality disorder by history.  Notably, 
the examiner assessed that his schizophrenia was not a 
"progression" of his earlier service-connected anxiety 
diagnosis.  See 38 C.F.R. § 4.25(b) (if the diagnosis of a 
mental disorder is changed, it shall be determined whether 
the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition).  The examiner 
added that the veteran's service-connected anxiety disorder 
was not currently seen.  In other words, there were no 
manifest symptoms of this disorder.  

Finally, the September 2007 VA mental health examiner 
ascertained that the veteran's service-connected "anxiety 
neurosis" is a term not utilized anymore, but is somewhat 
comparable to current diagnoses such as anxiety disorder not 
other specified or adjustment disorder with anxiety.  He 
added that the veteran does not currently meet the criteria 
for any anxiety disorder.  Instead, he meets the criteria for 
schizophrenia, paranoid type, and polysubstance dependence, 
now in full remission.  He reflected there was no record of 
the veteran being treated for schizophrenia during service or 
for several years after discharge.  He concluded that it is 
the combined effect of the veteran's nonservice-connected 
schizophrenia and polysubstance dependence which has 
significantly interfered with the veteran's ability to work 
and form relationships.  Overall, these medical opinions are 
thorough, supported by explanations, based on a review of 
pertinent medical records, and supported by the VA, private, 
and SSA evidence of record.  

As such, as the veteran does not exhibit current 
symptomatology from his service-connected anxiety neurosis, a 
compensable rating is not warranted.  In fact, a recent 
January 2008 VA primary care note indicated that the 
veteran's most recent psychiatric state was "stable", with 
no indication of depression, anxiety, alcohol use, or illegal 
drug use.  

The Board does not deny that the veteran and his 
representative are competent to describe the severity, 
frequency, and duration of his psychiatric symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 
Vet. App. 379 (1995).  However, neither the veteran nor his 
representative is competent to attribute his psychiatric 
symptoms to his service-connected anxiety neurosis, which is 
a specific medical disorder.  See 38 C.F.R. § 3.159(a)(2); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the veteran's 
symptoms specifically related to his service-connected 
anxiety neurosis have remained constant throughout the course 
of his pending appeal, a staged rating is unjustifiable.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for his 
anxiety disorder.  38 C.F.R. § 4.3.  The appeal as to that 
issue is denied.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, the rating criteria for his anxiety neurosis 
disability directly address occupational and social 
functioning, as well as other psychiatric symptoms, such that 
all possible manifestations of his disability are 
contemplated by the rating criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008).  In addition, the Board finds no 
evidence that the veteran's anxiety neurosis disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  In fact, as discussed in detail above, it is 
the Board's determination that the veteran's severe 
nonservice-connected psychiatric disorders which most clearly 
impact his ability to work.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due solely to his service-
connected anxiety neurosis disability, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for his service-connected anxiety neurosis has been 
primarily on an outpatient basis, with only some inpatient 
treatment a short time after discharge from service. 
    
Governing Law and Regulations with Analysis for TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total 
disability may or may not be permanent.  Id.  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Rating Schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).    

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

In this case, the veteran contends that he is unable to 
secure employment due to his service-connected disabilities.  
He indicates his service-connected stomach and hernia 
disabilities have prevented him from obtaining employment 
since 2000.  See February 2002 VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability.  He 
indicates that all the medications he takes prevent his 
ability to function at any job.  VA and SSA records also 
document difficulty obtaining employment in the context of 
his psychiatric problems.  The veteran has worked as a 
waiter, a caterer, a cab driver, a bartender, and a lab 
animal technician.  See August 1995 VA mental health 
examination.  The veteran has a high school education.  He is 
currently 61 years of age.  He has a history of homelessness.   

Here, the veteran has the following service-connected 
disabilities: post-gastrectomy syndrome with hiatal hernia, 
rated as 40 percent disabling; ventral hernia repair, rated 
as 0 percent disabling; and anxiety neurosis, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Therefore, the percentage criteria of 
38 C.F.R. § 4.16(a) are not met.    

In this respect, the Board notes that the current evidence of 
record, as a whole, does not support the conclusion that the 
veteran is unemployable due to his service-connected stomach, 
hernia, and anxiety neurosis disabilities.  The only medical 
evidence suggesting that his service-connected stomach 
disorder impacts his employment is a SSA disability 
determination dated in January 1995 which lists a peptic 
ulcer disability as a secondary diagnosis.  This is 
outweighed by the other evidence of record suggesting 
nonservice-connected causes for his unemployment.  In fact, 
the primary diagnosis listed in his SSA disability 
determination is nonservice-connected paranoid schizophrenia.  
Furthermore, although there are extensive treatment records 
in the claims file from the 1970s to the present, and some of 
these records pertain to his service-connected stomach and 
ventral hernia disabilities, it is important to note that 
none of these records supports the contention that his 
service-connected disorders, standing alone, prevent the 
veteran from securing gainful employment.  

The Board emphasizes it may not consider the effects of non-
service-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).  In this regard, it 
is the veteran's nonservice-connected schizophrenia and other 
nonservice-connected psychiatric disorders which ultimately 
impact his ability to obtain employment.  An April 2002 VA 
psychiatric note from Dr. R.M., a VA staff physician, states 
that due to the large number of medications the veteran takes 
for PTSD and chronic schizophrenia, he is unable to get 
employment as a waiter.  Without the medications, he will 
become extremely psychotic and unable to function.  It is 
noted that due to this, the veteran should be considered 
permanently disabled because no one will give him a job.  
What is noteworthy with this treatment note is that there is 
no mention of his service-connected stomach, hernia, or 
anxiety neurosis disorders affecting his employment.    

In addition, a VA psychiatrist in August 2003 mentions that 
as to enrollment in a vocational rehabilitation program, the 
veteran would be at risk for problems with psychiatric and 
medical illnesses if he tried to take on the stress of going 
to school or working on a job other than volunteer work.  The 
veteran can only maintain stability when on medications and 
in a low-stress environment.  

Finally, a September 2007 VA mental health examiner concluded 
that it is the combined effect of the veteran's nonservice-
connected schizophrenia and polysubstance dependence which 
has significantly interfered with the veteran's ability to 
work and form relationships.  He added that the veteran does 
not currently meet the criteria for his service-connected 
anxiety disorder since he does not exhibit any current 
symptoms.  The post-service VA, private, and SSA medical 
records, as a whole, provide evidence against his TDIU claim 
as they indicate the severe nature of the nonservice-
connected disabilities.  In this case, as in Van Noose, 
supra, there simply is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disabilities alone.  

The veteran himself does not have the medical expertise to 
find that his service-related disorders, standing alone, 
cause him not to work.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Therefore, the Board finds that the criteria for awarding 
TDIU are not met. 38 C.F.R. § 4.16.  The appeal is denied.






ORDER

A higher compensable disability rating for anxiety neurosis 
is denied. 

Entitlement to TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


